11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Michael A. Ruff,                              * From the 29th District Court
                                                of Palo Pinto County,
                                                Trial Court No. C46164.

Vs. No. 11-20-00122-CV                        * February 4, 2021

Suzann Ruff,                                  * Memorandum Opinion by Williams, J.
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Michael A. Ruff.